Name: Commission Regulation (EEC) No 3725/87 of 11 December 1987 amending Regulation (EEC) No 3624/87 concerning the stopping of fishing for sole, hake and megrim by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/40 Official Journal of the European Communities 12. 12. 87 COMMISSION REGULATION (EEC) No 3725/87 of 11 December 1987 amending Regulation (EEC) No 3624/87 concerning the stopping of fishing for sole , hake and megrim by vessels flying the flag of the United Kingdom THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EC zone), VI, VII, XII and XIV and of megrim in the waters of ICES divisions Vb (EC zone), VI, XII and XIV by vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quotas allocated to the United Kingdom for 1987. Fishing for sole in the waters of ICES divisions VII h, j and k, of hake in the waters of ICES divisions V b (EC zone), VI, VII, XII and XIV and of megrim in the waters of ICES divisions Vb (EC zone), VI, XII and XIV by vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovemen ­ tioned vessels after the date of entry into force of this Regulation.' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission ¢ Regulation (EEC) No 3624/87 (2) stopped fishing for sole in the waters of ICES divisions VII h, j and k and of hake and megrim in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of the United Kingdom or registered in the United Kingdom as from 4 December 1987 ; Whereas it is necessary to amend Regulation (EEC) No 3624/87 in order to correct the reference to the area where fishing for hake is prohibited, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3624/87 is replaced by the following : 'Article 1 Catches of sole in the waters of ICES divisions VII h, i , and k, of hake in the waters of ICES divisions Vb Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1987. For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 207, 29 . 7 . 1987, p. 1 . ft OJ No L 341 , 3 . 12. 1987, p. 20.